Title: To James Madison from Ferdinando Fairfax, 8 November 1806
From: Fairfax, Ferdinando
To: Madison, James



Dear Sir,
Chas. town 8th, Nov: 1806.

I use the freedom of an old acquaintance to send you the annexed Proposals; requesting your attention (without trouble) in procuring me a few respectable names.
The arrangemt. of the Mail, being an important object to me, in my Plan, I beg the favor of youto procure from the Post Master General answers to these Queries:
Whether the arrival of the Mail from Hagarstown to Winchester, and its Departure for Staunton, will continue at the same hours as at present?
Whether the Stage which has lately commenced running from Fredk. town to Winchester, will have the carrying of the Mail next Spring (as I have understood, and is hoped and expected here), and, if so, whether the day of its passage thro’ here will be as now, on Sunday? which seems well to suit the Mail to Staunton from Winchr.
And whether any, and what alterations are likely to be made in the arrival & departure at Winchester of the Post (now ). from Washington to Clarksbg, and the Post from Alexa. to Winchester (now Anty. Moore)?  With high Respect I am, Dr. Sir

F: Fairfax

